Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 2/25/2021.
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (U.S Publication No. 2016/0173883) (hereafter, "Lawrence") in view of Alpaslan et al. (U.S Publication No. 2021/0329299) (hereafter, "Alpaslan").
Regarding claim 1, Lawrence teaches a light field image rendering method comprising of the steps of ([0031] light field image data generated by a light field, or plenoptic, camera 110 is employed to render or synthesize an image 120 including a representation of the objects 102): partitioning a three-dimensional surface description of a scene into a plurality of layers ([0045] each image frame in the series of images comprising the multi-focus image data is segmented or partitioned into a plurality of rectangular widows or bounding boxes. As one example, the picture may be segmented into 330 pixel×330 pixel bounding boxes extending over the area of an image frame), each layer (Figs. 3A-3B, Image frames 1, 2, 3, and M) having a sampling scheme and an associated light field ([0043] Each light field sample image generated at operation 410 is mapped or otherwise associated with corresponding focal distance/depth information at operation 420) corresponding to an array of idealized light field projectors ([0001] Such cameras employ a lens array to capture 4D light field information about a scene. A 4D light field describes radiance along rays in empty space and a light field camera samples this field …This may be done for example through synthetic aperture photography where a subset of the light field samples are integrated to approximate a view of the scene that would be captured by a camera having a finite aperture; Fig. 1, camera 110), each idealized light field projector having a corresponding first warping function ([0001] By warping the light field before performing this integration, one can focus on different planes in the scene); rendering a first set of pixels for each of the plurality of layers accordance with a sampling scheme to provide a sampled light field ([0031] light field image data generated by a light field, or plenoptic, camera 110 is employed to render or synthesize an image 120, Fig. 7A, 770; [0039] a subset of multi-focus image frames (e.g., every 10th frame) is encoded directly as an I-frame, and frames within a threshold number (e.g., 4 frames) are encoded as P-frames while the remainder are encoded as a B-frames; [0040] a series of multi-focus images extracted, collected, received, or rendered from light-field image data are allocated to different hierarchical layers of a scalable video encoding format).
Lawrence does not expressly teach reconstructing the sampled light field for each of the plurality of layers using the first set of pixels and the first warping function to provide a set of reconstructed light fields comprising a reconstructed light field for each of the plurality of layers; and merging the set of reconstructed light fields into an output light field image. 
However, Alpaslan teaches reconstructing the sampled light field for each of the plurality of layers using the first set of pixels and the first warping function to provide a set of reconstructed light fields comprising a reconstructed light field for each of the plurality of layers ([0085] Referring back to FIG. 6, in synthesizing the un-rendered elemental images, the MR-MR algorithm reconstructs the scene in EIs 601 and produces reconstructed light field data 609; [0090] the compressed rendering method 600 utilizes a per-pixel depth-based 3D data format, where the elemental image's texture and its per-pixel depth converted into disparity are used; [0077] a flow diagram illustrating the MR-DIBR algorithm according to one embodiment, the following steps may be performed in order to synthesize the elemental images disparity (e.g., disparity maps 607) and texture (e.g., reference texture 604); [0078] (1) Perform forward warping 802 for each of reference disparities or disparity maps 801a-d (i.e., EI reference depth); [0093] the conditions necessary for elemental image sub-sampling of full parallax light fields are determined and the optimal rate-distortion performance of elemental image compression is provided according to the scene content); and merging the set of reconstructed light fields into an output light field image ([0080] (3) Merge (at block 804) the warped and filtered reference disparities into reference disparity 805 (i.e., synthesized EI depth), and; [0081] (4) Perform backward warping 806 using the merged reference disparity 805 and reference textures 807a-d to produce synthesized EI texture 808; [0104] MR-MR encoder 1005 receives and utilizes metadata 1001 and input light field images (e.g., elemental images, hogels) to determine and generate a minimum number of reference EIs 1007 (at block 1101) required to reconstruct the full light field (e.g., the visibility test as previously described) along with reference locations 1006 in reference EIs 1007 to obtain final light field images).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Lawrence to incorporate the step/system of producing reconstructed light field data by utilizing a per-pixel depth-based 3D data and performing forward warping and merging reconstructed light fields into a final light field image taught by Alpaslan.
The suggestion/motivation for doing so would have been to improve the rate-distortion performance of elemental image compression and the overall image quality with the lowest performance ([0093] the conditions necessary for elemental image sub-sampling of full parallax light fields are determined and the optimal rate-distortion performance of elemental image compression is provided according to the scene content; [0098] it is assumed that the rendering process is optimal and that a viewer does not perceive any artifacts. In one embodiment, to improve the quality of view-dependent features, residual information may be sent; [0110] Going to fractional disparity in the decoding stage 1060 improves the PSNR in the image slightly without causing too much extra burden on the computational load of the system; [0118] If further performance improvement is required in the image, additional reference EIs can be inserted in the locations with the lowest performance to increase the overall image quality). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Lawrence with Alpaslan to obtain the invention as specified in claim 1.
Regarding claim 3, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Alpaslan teaches wherein each projector in the array of idealized light field projectors has a unique first warping function ([0078] (1) Perform forward warping 802 for each of reference disparities or disparity maps 801a-d (i.e., EI reference depth); [0144] system 1000 supports microlens arrays on sensors (e.g., light field cameras)). Motivation for this combination has been stated in claim 1.
Regarding claim 4, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Alpaslan teaches wherein each projector in the array of idealized light field projectors is a pinhole projector ([0044] Capturing system 203 may include a capturing device (not shown) such as a light-field camera, action camera, animation camera, camcorder, camera phone, compact camera, digital camera, high-speed camera, mirrorless camera, or pinhole camera; [0056] Input data 501 for example may include point cloud, mesh, light field camera array, 2D camera array, and/or texture and depth images data of the captured objects within the scene). Motivation for this combination has been stated in claim 1.
Regarding claim 5, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Alpaslan teaches wherein each light field in the set of reconstructed light fields has a corresponding second warping function ([0085] Referring back to FIG. 6, in synthesizing the un-rendered elemental images, the MR-MR algorithm reconstructs the scene in EIs 601 and produces reconstructed light field data 609; [0084] Finally, in backward warping stage 806 the merged disparity 805 is used to indicate the location in the reference images to obtain the final texture). Motivation for this combination has been stated in claim 1.
Regarding claim 6, the combination of Lawrence and Alpaslan teaches all the limitations of claim 5 above. Alpaslan teaches wherein each projector in the array of idealized light field projectors is a pinhole projector ([0044] Capturing system 203 may include a capturing device (not shown) such as a light-field camera, action camera, animation camera, camcorder, camera phone, compact camera, digital camera, high-speed camera, mirrorless camera, or pinhole camera; [0056] Input data 501 for example may include point cloud, mesh, light field camera array, 2D camera array, and/or texture and depth images data of the captured objects within the scene). Motivation for this combination has been stated in claim 1.
Regarding claim 8, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Alpaslan teaches wherein the method renders the light field image in real time ([0130] In some embodiments, system 1000 is designed to run real-time encoding and decoding of giga-pixel full parallax light field images to display on full parallax light field displays). Motivation for this combination has been stated in claim 1. 
Regarding claim 9, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Lawrence teaches wherein the method uses edge adaptive interpolation ([0083] the encoder further comprises an image sampling module including logic to: render the plurality of image frames from light field image data, and associate each rendered image with a corresponding image focal distance; [0084] image sampling module further includes logic to segment each of the image frames into bounding boxes, determine an edge detection score for each segment, and associate each segment with a focal distance based on the edge detection score).
Lawrence does not expressly teach to reconstruct the sampled light field. 
However, Alpaslan teaches to reconstruct the sampled light field ([0053] The MR-DIBR algorithm may use the texture and disparity information to synthesize un-rendered elemental images, for example, from scene 101. In synthesizing the un-rendered elemental images, the MR-DIBR algorithm reconstructs scene 101 and produces reconstructed light field data 308).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Lawrence to incorporate the step/system of producing reconstructed light field data by using the texture (edge) information taught by Alpaslan.
The suggestion/motivation for doing so would have been to improve the rate-distortion performance of elemental image compression and the overall image quality with the lowest performance ([0093] the conditions necessary for elemental image sub-sampling of full parallax light fields are determined and the optimal rate-distortion performance of elemental image compression is provided according to the scene content; [0098] it is assumed that the rendering process is optimal and that a viewer does not perceive any artifacts. In one embodiment, to improve the quality of view-dependent features, residual information may be sent; [0110] Going to fractional disparity in the decoding stage 1060 improves the PSNR in the image slightly without causing too much extra burden on the computational load of the system; [0118] If further performance improvement is required in the image, additional reference EIs can be inserted in the locations with the lowest performance to increase the overall image quality). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Lawrence with Alpaslan to obtain the invention as specified in claim 9.
Regarding claim 10, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Alpaslan teaches wherein the method is used in video streaming, interactive gaming, or real-time imaging ([0130] In some embodiments, system 1000 is designed to run real-time encoding and decoding of giga-pixel full parallax light field images to display on full parallax light field displays; [0135] Both the encoding process and the decoding process can be customized for specific computing and display hardware requirements to achieve real time performance). Motivation for this combination has been stated in claim 1.

Claim 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (U.S Publication No. 2016/0173883) (hereafter, "Lawrence") in view of Alpaslan et al. (U.S Publication No. 2021/0329299) (hereafter, "Alpaslan") in further in view of O'Dor et al. (U.S. Publication No. 2014/0055449) (hereafter, "O'Dor").
Regarding claim 2, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. Alpaslan teaches wherein each projector in the array of ([0144] system 1000 supports microlens arrays on sensors (e.g., light field cameras)).
Alpaslan does not expressly teach idealized light field projectors has the same first warping function.
However, O'Dor teaches idealized light field projectors has the same first warping function ([0073] Once the source image has been warped by the warping unit (20), it is transferred to a slave projector image buffer (12). Then the image data in the buffers (11,12) are simultaneously transferred to the projectors (3,4) for projection on to the screen… The slave projector image is warped with sub-pixel accuracy to match the master projector image; [0040] The second projector (slave) projects an image that is warped to match the image from the master projector by selective sampling of the source image using the pixel correspondence map; [0077] the projectors themselves may be designed to emit light that is orthogonal in polarization).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Lawrence and Alpaslan to incorporate the step/system of using master and slave projectors having the same warping taught by O'Dor.
The suggestion/motivation for doing so would have been to improve the image fidelity and quality by combining the output of multiple projectors by warping images ([0036] Embodiments of the present invention provide an electronic projection system that is capable of improving image fidelity by combining the output of multiple projectors by warping images to sub-pixel accuracy relative to a reference (master) projector … Further differentiation is obtained by using these same projectors to display either stereoscopic (3D) motion pictures or enhanced 2D motion pictures; [0073] The composite image on the screen is without noticeable defects and exhibits an improvement in image quality over that which would result from only one of the projectors being used). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Lawrence and Alpaslan with O'Dor to obtain the invention as specified in claim 2.
Regarding claim 7, the combination of Lawrence and Alpaslan teaches all the limitations of claim 1 above. The combination of Lawrence and Alpaslan does not expressly teach wherein the first warping function defines a distorted planar parameterization.
However, O'Dor teaches wherein the first warping function defines a distorted planar parameterization ([0073] The warping unit (20) warps the source image data in accordance with a pixel correspondence map (21) generated in calibration process (as described below and shown in FIG. 8); [0030] These calibration methods calculate a correspondence map between the projectors and a screen co-ordinate system for warping the image data to correct for geometric distortions; [0030] The calibration methods disclosed work on the premise of being able to calculate absolute screen positions. Absolute screen positions are required to correct distortions caused by projection points that deviate significantly from normal incidence relative to the screen or where the intended application is sensitive to distortions. In order to convert images taken by a camera to absolute screen positions, the distortion of the camera and the relationship of the camera to the screen must be known. In these systems both images are warped to the absolute screen coordinates. If multiple cameras are used, then the calibration of the cameras to the screen must be extremely accurate in order to ensure correct warping of the images to achieve pixel registration).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Lawrence and Alpaslan to incorporate the step/system of warping the image data to correct for geometric distortions taught by O'Dor.
The suggestion/motivation for doing so would have been to improve the image fidelity and quality by combining the output of multiple projectors by warping images ([0036] Embodiments of the present invention provide an electronic projection system that is capable of improving image fidelity by combining the output of multiple projectors by warping images to sub-pixel accuracy relative to a reference (master) projector … Further differentiation is obtained by using these same projectors to display either stereoscopic (3D) motion pictures or enhanced 2D motion pictures; [0073] The composite image on the screen is without noticeable defects and exhibits an improvement in image quality over that which would result from only one of the projectors being used). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Lawrence and Alpaslan with O'Dor to obtain the invention as specified in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graziosi et al. (U.S Publication No. 2016/0360177) teaches the method for view merging that can cope with depth inaccuracies and obtain a high-quality synthesized view with fewer computational resources for light field synthesis. Compressed light fields are generated by sub-sampling light field views. The suppressed views must then be synthesized at the display, utilizing information from the compressed light field.

LAKSHMAN et al. (U.S Publication No. 2018/0359489) teaches discretization of a light field of a 3D scene based on sampled views in multiview images by using both texture images and depth maps and employing warping to synthesize texture images of target views. The L1 texture image and the L2 texture image of the same target view, as generated by warping images of the neighboring sampled views and by blending the resultant warped images, can be composited by the downstream device into an overall composited image. The multiview images that comprise a plurality of sampled views with image data segmented into a plurality of image layers and each sampled view may comprise single-layer image data such as a texture image and a corresponding depth image in each image layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/              Examiner, Art Unit 2669             
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669